United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0214
Issued: June 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 7, 2017 appellant filed a timely appeal from a July 6, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish head, back, neck,
shoulder, and side conditions causally related to the accepted May 16, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of OWCP’s July 6, 2017 decision, appellant submitted new evidence
to the record. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. Thus, the Board may not consider the new evidence on appeal. 20 C.F.R. § 501.2(c)(1).

On appeal appellant contends that the medical evidence of record establishes that his
injuries were causally related to the May 16, 2017 employment incident.
FACTUAL HISTORY
On May 17, 2017 appellant, then a 57-year-old engineering technician, filed a traumatic
injury claim (Form CA-1) alleging that on May 16, 2017 he experienced general soreness in his
head, back, neck, shoulders, and sides as a result of a motor vehicle accident at work. He claimed
that he was driving a truck which was pulling a trailer loaded with fence materials when it fishtailed
and overturned. On the reverse side of the claim form the employing establishment noted that
appellant stopped work on the date of injury and returned to work the next day on May 17, 2017.
In a May 16, 2017 medical report, Dr. Shannon Lovett, an emergency medicine specialist,
indicated that appellant had been involved in a motor vehicle collision. She noted that various
diagnostic tests were performed during his visit. Dr. Lovett diagnosed right flank pain and chronic
neck pain.
By development letter dated June 1, 2017, OWCP notified appellant of the deficiencies in
his claim and afforded him 30 days to submit additional medical and factual evidence. It also
requested that the employing establishment submit treatment notes if appellant was treated at an
employing establishment medical facility.
In a May 16, 2017 report, Dr. Nancy Budorick, a Board-certified radiologist, advised that
a computerized tomography (CT) scan of the chest, abdomen, and pelvis revealed no sequela from
trauma, retroperitoneal hemorrhage, or parenchymal infarction.
By decision dated July 6, 2017, OWCP denied appellant’s traumatic injury claim as the
medical evidence of record did not contain a medical diagnosis in connection with the accepted
May 16, 2017 employment-related incident. It noted that the medical evidence of record only
contained a diagnosis of pain which was a symptom and not a diagnosis of a medical condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which he or she claims compensation is causally
related to that employment injury.5

3

Supra note 1.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6 There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon complete factual and medical
background, showing causal relationship between the claimed condition and the identified factors.9
The belief of the claimant that a condition was caused or aggravated by the employment incident
is insufficient to establish causal relationship.10
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury caused or aggravated by the accepted May 16, 2017 employment incident. Appellant failed
to submit sufficient medical evidence to establish head, back, neck, shoulder, and side conditions
causally related to the accepted employment incident.
Appellant submitted a May 16, 2017 report from Dr. Lovett who noted that appellant had
been involved in a motor vehicle collision. Dr. Lovett indicated that various diagnostic tests were
performed during his visit and diagnosed right flank pain and chronic neck pain. It is not possible
to establish the cause of a medical condition if the physician has not provided a diagnosis, but only
notes pain.12 The Board has consistently held that pain is a symptom and not a compensable

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

See A.C., Docket No. 16-1587 (issued December 27, 2016).

3

medical diagnosis.13 Because Dr. Lovett failed to provide a medical diagnosis, her opinion is of
no probative value to establish appellant’s claim.
Appellant also submitted a May 16, 2017 report from Dr. Budorick who advised that a CT
scan of the chest, abdomen, and pelvis revealed no sequela from trauma, retroperitoneal
hemorrhage, or parenchymal infarction. She failed to provide a diagnosis causally related to the
accepted May 16, 2017 work incident. Thus, the Board finds that Dr. Budorick’s report is
insufficient to establish appellant’s claim.14
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish head, back, neck, shoulder, and side injuries causally related to the May 16,
2017 employment incident. Appellant, therefore, has not met his burden of proof.
On appeal appellant contends that the medical evidence of record establishes that his
injuries were causally related to the May 16, 2017 employment incident. An award of
compensation may not be based on surmise, conjecture, speculation, or on the employee’s own
belief of causal relation.15 Appellant’s honest belief that his accepted employment incident caused
an injury, however sincerely held, does not constitute medical evidence sufficient to establish the
claim.16
For the reasons set forth above, the Board finds that the weight of the medical evidence of
record does not establish that appellant sustained back, neck, shoulder, and side conditions causally
related to the accepted May 16, 2017 work incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish head,
back, neck, shoulder, and side conditions causally related to the May 16, 2017 employment
incident.

13

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

14

Supra note 10.

15

D.D., 57 ECAB 734 (2006).

16

See B.P., Docket No. 17-1572 (issued April 12, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

